
	

113 S2302 IS: Afghan Allies Protection Extension Act
U.S. Senate
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2302
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2014
			Mrs. Shaheen (for herself, Mr. McCain, Mr. Cardin, Mr. Kaine, Mr. Kirk, Mr. Markey, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide for a 1-year extension of the Afghan Special Immigrant Visa Program, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Afghan Allies Protection Extension Act.2.Extension and expansion of Afghan
			 Special Immigrant Visa ProgramSection 602(b) of the Afghan Allies
			 Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
			(1)in paragraph (2)—
				(A)in subparagraph (A)—
					(i)by amending clause (ii) to read as
			 follows:
						
							(ii)was or is employed in Afghanistan on or
				after October 7, 2001, for not less than 1 year—(I)by, or on behalf
			 of, the United States Government;(II)by, or on behalf of, an organization or entity closely
				associated with the United States mission in Afghanistan that has
			 received
				United States Government funding through an official and documented
			 contract,
				award, grant, or cooperative
				agreement, including the International Security Assistance Force;
			 or(III)by, or on behalf of, a media or nongovernmental organization
				headquartered in the United States;;
					(ii)in clause (iii), by striking the
			 United States Government and inserting an entity or organization
			 described in clause (ii); and
					(iii)in clause (iv), by striking
			 by the United States Government and inserting described in clause (ii); and
					(B)by amending subparagraph (B) to read as
			 follows:
					
						(B)Family
				membersAn alien is described
				in this subparagraph if the alien is—
							(i)the spouse or minor child of a principal
				alien described in subparagraph (A) who is accompanying or
			 following to join
				the principal alien in the United States; or
							(ii)(I)the spouse, child, parent, or sibling of a
				principal alien described in subparagraph (A), whether or not
			 accompanying or
				following to join; and
								(II)has
				experienced or is experiencing an ongoing serious threat as a
			 consequence of
				the qualifying employment of a principal alien described in
			 subparagraph
				(A).
								;
				and(2)in paragraph (3), by amending subparagraph (D) to read as follows:(D)Additional fiscal yearsFor each of fiscal years 2014 and 2015, the total number of principal aliens who may be provided
			 special immigrant status under this section may not exceed 3,000 per year,
			 except that—(i)notwithstanding subparagraph (C), any unused balance of the total number of principal aliens who
			 may be provided special immigrant status in fiscal years 2014 and 2015 may
			 be carried forward and provided through December 31, 2016;(ii)the 1-year period during which an alien must have been employed in accordance with paragraph
			 (2)(A)(ii) shall be the period from October 7, 2001, through December 31,
			 2014; and(iii)the principal alien seeking special immigrant status under this subparagraph shall apply to the
			 Chief of Mission in accordance with paragraph (2)(D) not later than
			 December 31, 2015..
			
